SPRINGLEAF FINANCE, INC.
EXECUTIVE SEVERANCE PLAN

Springleaf Finance, Inc., an Indiana corporation (the “Company”), has adopted
this Executive Severance Plan (the “Plan”), effective as of November 30, 2010
(the “Effective Date”).  This Plan replaces the American International Group,
Inc. Amended and Restated Executive Severance Plan (the “Prior Plan”), which was
in effect prior to the acquisition by FCFI Acquisition LLC of 80% of the
outstanding shares of AGF Holding Inc., the sole stockholder of the Company,
from AIG Capital Corporation, a wholly-owned subsidiary of American
International Group, Inc. (“AIG”).  

I.

Purpose

The Plan is maintained for the purpose of providing severance payments and
benefits for a select group of management or highly compensated employees
covered by this Plan whose employment is terminated under the circumstances set
forth in this Plan.  

II.

Term

The Plan shall be effective as of the Effective Date and continue until
terminated by the Board of Directors of the Company (the “Board”) with 12
months’ notice to Eligible Employees in accordance with Section VIII below;
provided that this Plan shall in no event terminate before the second
anniversary of the Effective Date.

III.

Eligibility

The employees of the Company or its subsidiaries eligible to participate in this
Plan at any time (together, the “Eligible Employees”) are Frederick W.
Geissinger, Donald R. Breivogel, Jr., Robert A Cole, Raymond S. Brown, and
George D. Roach (the “Initial Eligible Employees”).  The Company may from time
to time designate other employees as “Eligible Employees,” subject to whatever
restrictions on participation that the Company may impose.

IV.

Severance

Subject to Section IV.G below, an Eligible Employee shall be entitled to receive
the benefits described in this Section IV if he or she experiences a “Covered
Termination.”

A “Covered Termination” shall be:

(1)  An Eligible Employee’s termination of service during the term of this Plan
for any reason other than the Eligible Employee’s: (a) death; (b) “Disability”
(as defined in Section IV.K below); (c) resignation (other than a resignation
for “Good Reason”, as described below); or (d) termination by the Company or its
subsidiaries for “Cause” (as defined in Section IV.K below); and

(2)  An Eligible Employee’s termination of service during the term of this Plan
as a result of resignation from his or her employment for “Good Reason” (as
defined in Section IV.K below).   











--------------------------------------------------------------------------------

Unless otherwise stated in this Plan, for purposes of an Eligible Employee’s
employment under this Plan, “termination” of employment or service shall mean
the date upon which the Eligible Employee ceases to perform his or her
employment duties and responsibilities for the Company and/or each of its
subsidiaries, as such termination is defined in Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and, to the extent consistent
with the foregoing, shall be the “last day worked/end work date” that is coded
in the payroll system applicable to the Eligible Employee.

A.

Accrued Wages and Expense Reimbursements

If an Eligible Employee experiences a Covered Termination, the Eligible Employee
shall receive: (1) accrued wages due through the date of termination in
accordance with the Eligible Employee’s employer’s normal payroll practices; (2)
reimbursement for any unreimbursed business expenses properly incurred by the
Eligible Employee prior to the date of termination in accordance with Company
policy (and for which the Eligible Employee has submitted proper documentation
as may be required by the Company) and (3) any accrued but unused vacation pay
in a lump sum.   

B.

Severance Installments

If an Eligible Employee experiences a Covered Termination, the Eligible Employee
shall receive severance equal to the sum of the following, divided by 12, and
then multiplied by the number of months in the “Severance Period” (as defined
below) applicable to the Eligible Employee:

(1)  Annual base salary as of the date of termination; plus

(2)  The average of the Eligible Employee’s “Annual Cash Bonuses” (as defined
below) awarded and paid with respect to the three most recently completed
calendar years preceding the calendar year in which termination occurs
(including any year in which the bonus was zero); provided that:  (a) if the
date of termination occurs during a calendar year before the time that Annual
Cash Bonuses have generally been paid out to employees for the prior calendar
year’s performance, the average shall be computed based on the second, third and
fourth calendar years prior to the calendar year in which the termination
occurs, (b) if the Eligible Employee was not employed for all years that would
otherwise be included in the average, the average shall be computed based on
each such year in which the Eligible Employee was employed and (c) if the
Eligible Employee earns or is awarded no bonus for one of the years that would
otherwise be included in the average as a result of an approved leave of
absence, the average shall be computed by using the three most recently
completed calendar years preceding the calendar year of termination in which
such condition did not apply.  “Annual Cash Bonus” means any performance based,
year-end cash bonus or a cash bonus in lieu of a year-end cash bonus, and the
amount of any Annual Cash Bonus awarded and paid shall include any amount of
such bonus voluntarily deferred by the Eligible Employee.





2




--------------------------------------------------------------------------------

Such severance amount shall be paid over the number of months in the Severance
Period in substantially equal weekly, biweekly, or monthly installments (each, a
“Severance Installment”) in accordance with the Eligible Employee’s employer’s
normal payroll practices.

The “Severance Period” shall be one month per year of service with the Company
up to a maximum of 12 months, except that (a) no Eligible Employee shall have a
Severance Period of less than six months regardless of years of service and (b)
any Eligible Employee who was also eligible to receive benefits under the Prior
Plan immediately prior to the Effective Date shall be entitled to a Severance
Period that is no shorter than what would have been provided to such Eligible
Employee under the terms of the Prior Plan if such Eligible Employee had been
terminated on December 31, 2007.   The Severance Period for the Initial Eligible
Employees, other than Frederick W. Geissinger, is 12 months; the Severance
Period for Frederick W. Geissinger is 13 months because he is a grandfathered
employee under (b) above.

C.

 Equity and Senior Partners Plan Vesting

If an Eligible Employee experiences a Covered Termination, the Eligible
Employee’s Severance Period will be treated as continued employment for the
purpose of outstanding restricted stock units (“RSUs”), performance RSUs that
are earned but unvested under the Partners Plan (but excluding any performance
RSUs for performance periods ending on or after the year of termination) and
options, in each case that would otherwise have vested or become exercisable
during the Severance Period had the Eligible Employee’s employment not
terminated.  Such awards shall otherwise continue to be subject to the terms and
conditions of the applicable plan and award agreement, provided that, for
purposes of the commencement and measurement of the post-termination exercise
period (if any as approved in accordance with the plan and award agreement)
applicable to any stock options held by the Eligible Employee as of the date of
termination, the last day of the Severance Period will be considered the date of
termination.  To the extent an RSU or option does not vest upon the last day of
the Severance Period such award shall be forfeited for no consideration.   

D.

Continued Health Coverage and Participation in Retiree Health

If an Eligible Employee experiences a Covered Termination, the Eligible Employee
shall be entitled to participate during the Severance Period in the applicable
Company-provided health plans for active employees in which the Eligible
Employee participated prior to termination by paying on an after-tax basis the
applicable employee contribution charged to active employees receiving similar
coverage.  If the Eligible Employee participates in such plan, the actuarial
cost of such coverage in excess of the applicable employee contribution paid by
the Eligible Employee, as determined by the Company, shall be imputed as taxable
income to the Eligible Employee.  Upon the last day of the Severance Period, the
Eligible Employee shall be treated as having had a termination event as of the
date that the Severance Period ends for purposes of continuing coverage
requirements under the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”).

If an Eligible Employee experiences a Covered Termination, the Eligible
Employee’s Severance Period (but not including any period of coverage under
COBRA) shall be treated as a





3




--------------------------------------------------------------------------------

period of employment service (in connection with both the age and service
requirements) for purposes of determining the Eligible Employee’s eligibility to
participate, in and to calculate the amount of, the Company contribution towards
any Company retiree health plan.  For these purposes, the Eligible Employee’s
deemed period of employment service shall end as of the last day of the
Severance Period.  If the Eligible Employee would not have satisfied the
eligibility requirements to participate in any Company retiree health plan but
for the preceding treatment of the Severance Period as a period of employment
service, the actuarial cost of such retiree health coverage in excess of any
contribution paid by the Eligible Employee, as determined by the Company, shall
be imputed as income for all periods in which such retiree health coverage is
provided.  If, however, the Eligible Employee satisfies the eligibility
requirements to participate in any Company retiree health plan on the basis of
the Eligible Employee’s age and years of service on or before the date of
termination, then no such income imputation shall occur with respect to retiree
health coverage.

E.

Additional Non-qualified Pension Credits

If an Eligible Employee experiences a Covered Termination, the Eligible Employee
shall be entitled to additional service credit and credit for additional age, in
each case in an amount equal to the length of the Severance Period, for purposes
of calculating the Eligible Employee’s benefit amounts, and determining vesting
and eligibility for retirement (including early retirement), under the Company’s
non-qualified pension plans (plans that are not intended to be qualified under
the provisions of Code section 401) in which such Eligible Employee was actively
participating immediately prior to his or her date of termination.  For the
avoidance of doubt, no Severance Installments pursuant to Section IV.B of this
Plan shall be included in the calculation of any benefits of an Eligible
Employee under any non-qualified pension plan of the Company.  Eligible
Employees shall commence payments under such non-qualified pension plans at the
time specified in the applicable plan, determined as if “Qualified Plan
Retirement Income” (as defined in the applicable plan) began to be paid
immediately following the Eligible Employee’s date of termination.   

F.

Continued Life Insurance and Participation in Retiree Life

If an Eligible Employee experiences a Covered Termination, the Eligible Employee
shall be entitled to participate during the Severance Period in the group life
insurance benefits generally available to active employees of the Company.  The
Eligible Employee shall be required to pay the costs of such coverage on the
same basis as prior to the date of termination.  Any portion of the premium paid
by the Company shall be imputed as taxable income to the Eligible Employee.  If
an Eligible Employee experiences a Covered Termination, the Eligible Employee’s
Severance Period shall be treated as a period of employment service (in
connection with both the age and service requirements) for purposes of
determining the Eligible Employee’s eligibility to participate in and to
calculate the amount of a Company contribution towards any Company retiree life
insurance coverage.  The Eligible Employee’s deemed period of employment service
shall end as of the close of the Severance Period.  If the Eligible Employee
would not have satisfied the eligibility requirements to participate in any
Company retiree life insurance plan but for the treatment of the Severance
Period as a period of employment service, the actuarial cost of such retiree
life insurance coverage in excess of any contribution paid by the Eligible
Employee, as determined by the Company, shall be imputed as income for all
periods in





4




--------------------------------------------------------------------------------

which such retiree life insurance coverage is provided.  If, however, the
Eligible Employee satisfies the eligibility requirement to participate in any
Company retiree life insurance plan on the basis of the Eligible Employee’s age
and years of service on or before the date of termination, no such income
imputation shall occur with respect to retiree life insurance coverage.    

G.

Limitations on Severance; Reductions of Severance

The amounts described in Subsections B through F of this Section IV
(collectively referred to as “Severance”) are subject to the Eligible Employee’s
continued compliance with any applicable release and/or restrictive covenant
agreement (referred to generically as the “Release”) that the Company may
require under other compensation arrangements, any applicable employment
agreement or the release pursuant to this Subsection G of this Section IV or
Section VI below.  Failure to execute or adhere to such a Release by the
Eligible Employee shall result in a forfeiture of all Severance under this Plan.
 (For the avoidance of doubt, any Severance Installment or other Severance
benefit due under the terms of this Plan shall be forfeited to the extent such
payment would have otherwise been due but for the Eligible Employee’s failure to
provide the Company with a duly executed and effective Release.)  Nothing herein
shall preclude the Company in its sole discretion from requiring the Eligible
Employee to enter into other such releases or agreements as a condition to
receiving Severance under this Plan.   

In addition, notwithstanding anything to the contrary in this Plan, but subject
to this Subsection G of this Section IV, if an Eligible Employee experiences a
Covered Termination, the Eligible Employee’s Severance shall be reduced by the
sum of all amounts paid or payable to the Eligible Employee (including salary,
bonus and other incentive compensation and taxable benefits and perquisites) by
any person, corporation or other entity (other than the Company or any
subsidiary of the Company) to the extent that (1) such amounts relate to
services of any kind to be rendered by the Eligible Employee to or on behalf of
such person, corporation or other entity and (2) either (x) such amounts are
paid or payable during the Eligible Employee’s Severance Period or (y) the
Eligible Employee renders such services, and such amounts are attributable to
the services rendered, during the Eligible Employee’s Severance Period (the
amounts referred to in this sentence are collectively referred to as “Severance
Offset Amounts”).  For the avoidance of doubt, Severance Offset Amounts may
include, without limitation, equity-based compensation or compensation in or
through other securities or other property (including, without limitation,
partner, limited partner, profits or similar interests in an investment fund or
other enterprise), consulting or other fees and pension or other deferred
compensation.   

Severance Offset Amounts, if applicable, shall reduce the components of the
Eligible Employee’s Severance in the following order: (1) Severance
Installments, beginning with the first such amounts scheduled to be paid; (2)
any employer contribution to active employee life insurance coverage pursuant to
Subsection F of this Section IV; and (4) the value of any additional service
credit and credit for additional age under the Company’s non-qualified pension
plans pursuant to Subsection E of this Section IV.  Severance Offset Amounts
(including, without limitation, amounts paid or delivered other than in cash)
shall be determined by the Company in its sole discretion.   





5




--------------------------------------------------------------------------------

Furthermore, notwithstanding anything to the contrary in this Plan, but subject
to this Subsection G of this Section IV, if an Eligible Employee experiences a
Covered Termination, and the Eligible Employee subsequently becomes eligible to
receive health insurance coverage from an employer (other than the Company or
any subsidiary of the Company) or otherwise, any employer contribution to active
employee health coverage pursuant to Subsection D of this Section IV shall
immediately terminate and be forfeited.   

The Company shall require and condition payment of any Severance on the Eligible
Employee’s execution of a release as set forth in Section VI below.      

H.

Timing of Payments and Delay for Specified Employees

Severance Installments shall commence on a payroll date of the Eligible
Employee’s employer within 90 days following the Eligible Employee’s termination
of employment.  With regard to any payments made under this Plan that are
determined to constitute payments of non- qualified deferred compensation to
which Code section 409A is applicable, the following rules shall apply:  Each
Severance Installment shall be treated as a separate payment.  Any payment to be
made to a person who the Plan Administrator determines is a “specified employee”
(as defined in  Code section 409A(a)(2)(B)(i)) that would otherwise be payable
or due before the date that is six months after such Eligible Employee’s date of
“separation from service” (as that term is used for purposes of Code Section
409A) shall be delayed until the date that is six months after such separation
from service date; and all payments that constitute payments of non-qualified
deferred compensation for purposes of Code section 409A shall be paid at the
time and in the manner that such payments would have been made assuming that
severance payments hereunder commenced on the 90th day following the Eligible
Employee’s separation from service, without regard to the time at which such
Eligible Employee actually executed the Release and Restricted Covenant
described in Section VI, below.  

I.

Covenants and for “Cause” Terminations

Notwithstanding anything to the contrary in this Plan, if at any time (a) the
Eligible Employee breaches any of the provisions of a Release or (b) the Plan
Administrator determines that grounds existed, on or prior to the date of
termination of the Eligible Employee’s employment with the Company, including
prior to the Effective Date, for the Company to terminate the Eligible
Employee’s employment for “Cause”:

(1)  No further payments or benefits shall be due under this Section IV; and

(2)  The Eligible Employee shall be obligated to repay to the Company,
immediately and in a cash lump sum, the amount of any Severance Installments and
other Severance benefits (other than any amounts received by the Eligible
Employee under Sections IV.D, E or F) previously received by the Eligible
Employee (which shall, for the avoidance of doubt, be calculated on a pre-tax
basis);

provided that the Eligible Employee shall in all events be entitled to receive
accrued wages, expense reimbursement and accrued but unused vacation pay as set
forth in Section IV.A above.





6




--------------------------------------------------------------------------------



J.

No Rights

Other than as provided in this Section IV, an Eligible Employee shall have no
rights to any compensation or any other benefits under this Plan.  All other
benefits, if any, due to the Eligible Employee following the date of termination
shall be determined in accordance with the plans, policies and practices of the
Company or any subsidiary of the Company. Whether the Eligible Employee’s
employment has terminated for purposes of any Company plan or arrangement shall
be determined on the basis of the applicable terms of the plan or arrangement.

K.

Definitions

“Cause” shall mean, whether occurring prior to, or on or after the Effective
Date:

(1)  The Eligible Employee’s failure to perform substantially his or her duties
with the Company or any subsidiary of the Company (other than any such failure
resulting from the Eligible Employee’s incapacity due to physical or mental
illness);  

(2)  The Eligible Employee’s malfeasance or misconduct;  

(3)  The Eligible Employee’s knowing and material violation of a provision of
the Company’s Code of Conduct or the Code of Ethics for Principal Executive and
Senior Financial Officers, as such codes may be in effect from time to time, or
other policies regarding behavior of employees; or  

(4)  The conviction of, or entry of a plea of guilty or no contest by the
Eligible Employee with respect to, a felony or any lesser crime of which fraud
or dishonesty is a material element.

“Disability” shall mean a period of medically determined physical or mental
impairment that is expected to result in death or last for a period of not less
than 12 months during which a Eligible Employee qualifies for income replacement
benefits under the applicable employer’s sponsored long-term disability plan for
at least 3 months, or, if a Eligible Employee does not participate in such a
plan, a period of disability during which the Eligible Employee is unable to
engage in any substantial gainful activity by reason of any medically determined
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months.  

“Good Reason” shall mean:

(1)  A diminution in the Eligible Employee’s duties or responsibilities such
that they are (or the assignment to the Eligible Employee of any duties or
responsibilities that are) inconsistent in any material and adverse respect with
the Eligible Employee’s then title or offices;  

(2)  A diminution in the Eligible Employee’s titles or offices (including, if
applicable, membership on the Board of the Company) that is material and adverse
to the Eligible Employee;  





7




--------------------------------------------------------------------------------

(3) A material reduction by the Company in the Eligible Employee’s rate of
annual base salary; or

(4) A material reduction by the Company in the Eligible Employee’s annual target
bonus opportunity.   

Notwithstanding the foregoing, a termination for Good Reason shall not have
occurred unless (a) the Eligible Employee gives written notice to the Company of
termination of employment within 30 days after the Eligible Employee first
becomes aware of the occurrence of the circumstances constituting Good Reason,
specifying in detail the circumstances constituting Good Reason, and the Company
has failed within 30 days after receipt of such notice to cure the circumstances
constituting Good Reason, and (b) the Eligible Employee’s “separation from
service” (within the meaning of Code section 409A) occurs no later than two
years following the initial existence of one or more of the circumstances giving
rise to Good Reason.

V.

No Duplication; Mitigation; Offset of Amounts Due

A.

No Duplication

This Plan is not intended to, and shall not, result in any duplication of
payments or benefits to any Eligible Employee.  The Board shall be authorized to
interpret this Plan to give effect to the preceding sentence.   

B.

Mitigation

In order for an Eligible Employee to receive the Severance described in this
Plan, the Eligible Employee shall be under no obligation to seek other
employment or otherwise mitigate the obligations of the Company under this Plan.
 

VI.

Release and Restrictive Covenant Agreement

Subject to Section IV.G above, the Company may require and condition payment of
the Severance on the Eligible Employee’s execution of a Release in the form
attached to this Plan as Exhibit A (or, in the case of Covered Terminations on
or after March 11, 2010, in the form attached to this Plan as Exhibit B), as
such Release may be modified by the General Counsel of the Company or his or her
designee; provided, however, that such Release must be executed within 60 days
after the date of termination; provided, further, that if the local laws of a
country or non-U.S. jurisdiction in which an Eligible Employee works would not
permit all or a portion of the Release to be structured or executed in the
applicable form attached hereto, the General Counsel of the Company or his or
her designee shall have the discretion to create a release that incorporates as
much of the Release as possible while also complying with such local laws.

VII.

Plan Administration

A.

Board

The Plan shall be interpreted, administered and operated by the Board, which
shall have the complete authority, in its sole discretion, subject to the
express provisions of this Plan, to





8




--------------------------------------------------------------------------------

interpret this Plan, adopt any rules and regulations for carrying out this Plan
as may be appropriate and decide any and all matters and make any and all
determinations arising under or otherwise necessary or advisable for the
administration of this Plan.  All interpretations and decisions by the Board
shall be final, conclusive and binding on all parties affected thereby, and
shall supersede any decisions or actions by the “Claims Administrator” (as
defined below).  Notwithstanding the foregoing, the Board shall have the right
to delegate to any individual member of the Board or to any executive of the
Company any of the Board’s authority under this Plan; provided, that no person
shall act as Plan Administrator in any matter directly relating to his or her
eligibility or amount of Severance under this Plan.  The Board and/or the member
of the Board or the executive of the Company delegated any authority under this
Plan shall be referred to in this Plan as the “Plan Administrator.”  

B.

Expenses and Liabilities

All expenses and liabilities that the Plan Administrator and the Claims
Administrator incur in connection with the administration of this Plan shall be
borne by the Company.  The Plan Administrator and the Claims Administrator may
employ attorneys, consultants, accountants, appraisers, brokers or other persons
in connection with such administration, and the Plan Administrator, the Claims
Administrator, the Company and the Company’s officers and directors shall be
entitled to rely upon the advice, opinions or valuations of any such persons. No
member of the Board or any executive delegated by the Board as Plan
Administrator, or the Claims Administrator shall be personally liable for any
action, determination or interpretation made in good faith with respect to this
Plan, and all members of the Board and any executive delegated by the Board as
the Plan Administrator and the Claims Administrator shall be fully protected by
the Company in respect of any such action, determination or interpretation to
the extent permitted by (a) the Company’s charter; (b) the Company’s bylaws and
(c) applicable law.

VIII.

Termination and Amendment

A.

Termination and Amendment

The Board may terminate this Plan in accordance with Section II of this Plan,
provided that no termination shall adversely affect the payments or benefits to
which any Eligible Employee has become entitled by virtue of a Covered
Termination occurring before the time of termination of this Plan.  Any notice
of termination shall be in accordance with Section VIII.C below.

B.

Amendment

The Board may amend this Plan in any manner, provided that, in the event an
amendment is determined by the Board to be, in the aggregate, material and
adverse to an Eligible Employee (taking into account any aspects of such
amendments that are beneficial to the Eligible Employee), the Board shall
provide 12 months’ notice to such Eligible Employee in accordance with Section
VIII.C below (and no such change shall be effective before the second
anniversary of the Effective Date).  In addition, the Board may, at any time,
amend this Plan in any manner it determines in good faith is necessary or
appropriate (1) to comply with applicable law or (2) to





9




--------------------------------------------------------------------------------

comply with applicable requirements of Code section 409A.  Any notice of
amendment shall be in accordance with Section VIII.C below.

For the avoidance of doubt, amendments to comply with applicable law or
applicable requirements of Code Section 409A may be material and adverse to
Eligible Employees.  In addition, if an employee was not an Eligible Employee
because he or she had an employment agreement (or other agreement or
arrangement) that contemplated payment of severance with respect to any
termination, the Board may amend this Plan to exclude such employee without
notice to such employee (notwithstanding the expiration of such agreement or
arrangement) if it determines that in good faith that such exclusion is
necessary to comply with Code section 409A or other applicable law.

C.

Notice of Termination or Amendment

The Company shall be deemed to have provided any notice required by this Section
VIII if the Company makes a reasonable, good faith effort to email or otherwise
contact all Eligible Employees.  For the avoidance of doubt, notice shall be
deemed to have been validly delivered to every Eligible Employee notwithstanding
that certain individual Eligible Employees do not receive actual notice, if the
Company makes reasonable, good faith efforts as provided in the preceding
sentence.

IX.

Claims and Appeals Procedures

The following claim review and claim appeal procedures apply to all claims of
any nature related to this Plan.  For purposes of this Plan, the “Claims
Administrator” is the Company’s head of Human Resources, provided however, if
the head of Human Resources position is vacant, the Chief Executive Officer of
the Company shall appoint an individual to be the Claims Administrator.  The
Claims Administrator, in his or her discretion, may delegate in writing the
Claims Administrator responsibilities to a committee comprised of three
individuals selected from among the human resources executives and human
resources attorneys of the Company, who shall act as Claims Administrator.

A.

Initial Claim

To the extent that an Eligible Employee believes that he or she is entitled to a
benefit under this Plan that such Eligible Employee has not received, such
Eligible Employee may file a claim for benefits under this Plan, as provided in
this Section IX of this Plan.  

1.

Procedure for Filing a Claim

An Eligible Employee must submit a claim in writing on the appropriate claim
form (or in such other manner acceptable to the Claims Administrator), along
with any supporting comments, documents, records and other information, to the
Claims Administrator in person or by messenger.  

If an Eligible Employee fails to properly file a claim for a benefit under this
Plan, the Eligible Employee shall be considered not to have exhausted all
administrative remedies under this Plan, and shall not be able to bring any
legal action for the benefit.  Claims and appeals of





10




--------------------------------------------------------------------------------

denied claims may be pursued by an Eligible Employee, or if approved by the
Claims Administrator, by an Eligible Employee’s authorized representative.  

2.

Initial Claim Review

The Claims Administrator shall conduct the initial claim review.  The Claims
Administrator shall consider the applicable terms and provisions of this Plan
and amendments to this Plan, and any information and evidence presented by the
Eligible Employee and any other relevant information.   

3.

Initial Benefit Determination

(a)

Timing of Notification on Initial Claim

The Claims Administrator shall notify an Eligible Employee about his or her
claim within a reasonable period of time, but, in any event, within 90 days
after the Plan Administrator or Claims Administrator, as the case may be,
receives the Eligible Employee’s claim, unless the Claims Administrator
determines that special circumstances require an extension of time for
processing the claim.  If the Claims Administrator determines that an extension
is needed, the Eligible Employee shall be notified before the end of the initial
90-day period.  The notification shall say what special circumstances require an
extension of time.  The Eligible Employee shall be told the date by which the
Claims Administrator expects to render the determination, which in any event
shall be within 90 days from the end of the initial 90-day period.

If such an extension is necessary because an Eligible Employee did not submit
the information necessary to decide the claim, the time period in which the Plan
Administrator is required to make a decision shall be frozen from the date on
which the notification is sent to the Eligible Employee until the Eligible
Employee responds to the request for additional information.  If the Eligible
Employee fails to provide the necessary information in a reasonable period of
time, the Plan Administrator may, in its discretion, decide the Eligible
Employee’s claim based on the information already provided.

(b)

Manner and Content of Notification of Denied Claim

In the event the Claims Administrator denies an Eligible Employee’s claim for
benefits, the Claims Administrator shall provide an Eligible Employee with
written or electronic notice of any denial, in accordance with applicable U.S.
Department of Labor regulations.  The notification shall include:  

(i)  The specific reason or reasons for the denial;  

(ii)  Reference to the specific provision(s) of this Plan on which the
determination is based;

(iii)  A description of any additional material or information necessary for an
Eligible Employee to revise the claim and an explanation of why such material or
information is necessary; and  





11




--------------------------------------------------------------------------------

(iv)  A description of this Plan’s review procedures and the time limits
applicable to such procedures.  

4.

Claims Processing

In the event the Claims Administrator approves an Eligible Employee’s claim for
benefits, the Claims Administrator shall provide the Release that the Eligible
Employee must sign pursuant Section VI of this Plan, and shall coordinate with
the applicable Company payroll department, the Company benefits department, and
any other Company entity or counsel as necessary to implement the terms of
Section IV of this Plan.

B.

Review of Initial Benefit Denial

1.

Procedure for Filing an Appeal of a Denial

Any appeal of a denial must be delivered to the Plan Administrator within 60
days after an Eligible Employee receives notice of denial.  Failure to appeal
within the 60-day period shall be considered a failure to exhaust all
administrative remedies under this Plan and shall make an Eligible Employee
unable to bring a legal action to recover a benefit under this Plan.  An
Eligible Employee’s appeal must be in writing, using the appropriate form
provided by the Plan Administrator (or in such other manner acceptable to the
Plan Administrator).  The request for an appeal must be filed with the Plan
Administrator in person or by messenger, in either case, evidenced by written
receipt or by first-class postage-paid mail and return receipt requested, to the
Plan Administrator.  

2.

Review Procedures for Denials

The Plan Administrator shall provide a review that takes into account all
comments, documents, records and other information submitted by an Eligible
Employee without regard to whether such information was submitted or considered
in the initial benefit determination.  An Eligible Employee shall have the
opportunity to submit written comments, documents, records and other information
relating to the claim and shall be provided, upon request and free of charge,
reasonable access to and copies of all relevant documents.

3.

Timing of Notification of Benefit Determination on Review

The Plan Administrator shall notify an Eligible Employee of the Plan
Administrator’s decision within a reasonable period of time, but in any event
within 60 days after the Plan Administrator receives the Eligible Employee’s
request for review, unless the Plan Administrator determines that special
circumstances require more time for processing the review of the adverse benefit
determination.

If the Plan Administrator determines that an extension is required, the Plan
Administrator shall tell an Eligible Employee in writing before the end of the
initial 60-day period.  The Plan Administrator shall tell the Eligible Employee
the special circumstances that require an extension of time, and the date by
which the Plan Administrator expects to render the determination on review,
which in any event shall be within 60 days from the end of the initial 60-day
period.  





12




--------------------------------------------------------------------------------

If such an extension is necessary because an Eligible Employee did not submit
the information necessary to decide the claim, the time period in which the Plan
Administrator is required to make a decision shall be frozen from the date on
which the notification is sent to the Eligible Employee until the Eligible
Employee responds to the request for additional information.  If the Eligible
Employee fails to provide the necessary information in a reasonable period of
time, the Plan Administrator may, in its discretion, decide the Eligible
Employee’s claim based on the information already provided.

4.

Manner and Content of Notification of Benefit Determination on Review

The Plan Administrator shall provide a notice of this Plan’s benefit
determination on review, in accordance with applicable U.S. Department of Labor
regulations.  If an Eligible Employee’s appeal is denied, the notification shall
include:

(a)

The specific reason or reasons for the denial;  

(b)

Reference to the specific provision(s) of this Plan on which the determination
is based; and

(c)

A statement that the Eligible Employee is entitled to receive, upon request and
free of charge, reasonable access to and copies of all relevant documents.

If an Eligible Employee’s appeal is approved, the Plan Administrator shall
forward the claim to the Claims Administrator for processing in accordance with
Section IX.A.4 above.  

C.

Legal Action

An Eligible Employee cannot bring any action to recover any benefit under this
Plan if the Eligible Employee does not file a valid claim for a benefit and seek
timely review of a denial of that claim.   

X.

Withholding Taxes

The Company may withhold from any amounts payable under this Plan such federal,
state, local or other taxes as may be required to be withheld pursuant to any
applicable law or regulation.  

XI.

Miscellaneous

A.

No Effect on Other Benefits

Any Severance received by an Eligible Employee under this Plan shall not be
counted as compensation for purposes of determining benefits under other benefit
plans, programs, policies and agreements, except to the extent expressly
provided therein or in this Plan.  With respect to any benefit plan, program,
policy or agreement that takes into account only base salary as relevant
compensation, only the portion of such Severance that is payable on account of
annual





13




--------------------------------------------------------------------------------

base salary as of the date of termination as calculated in Section IV.B.1 shall
be taken into account for purposes of such benefit plan, program, policy or
agreement.

B.

Unfunded Obligation

Any Severance and benefits provided under this Plan shall constitute an unfunded
obligation of the Company.  Severance Installments and other benefits paid under
this Plan will be made, when due, entirely by the Company from its general
assets.  This Plan shall constitute solely an unsecured promise by the Company
to provide Severance to Eligible Employees to the extent provided herein.  For
the avoidance of doubt, any pension, health or life insurance benefits to which
an Eligible Employee may be entitled under this Plan shall be provided under
other applicable employee benefit plans of the Company.  This Plan does not
provide the substantive benefits under such other employee benefit plans, and
nothing in this Plan shall restrict the Company’s ability to amend, modify or
terminate such other employee benefit plans.

C.

Employment Status

The Plan is not a contract of employment, does not guarantee the Eligible
Employee employment for any specified period and does not limit the right of the
Company or any subsidiary of the Company to terminate the employment of the
Eligible Employee at any time for any reason or no reason or to change the
status of any Eligible Employee’s employment or to change any employment
policies.

D.

Section Headings

The section headings contained in this Plan are included solely for convenience
of reference and shall not in any way affect the meaning of any provision of
this Plan.

E.

Governing Law

It is intended that this Plan be an “employee welfare benefit plan” within the
meaning of Section 3(1) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”) maintained for the purpose of providing benefits for a
select group of management or highly compensated employees, and this Plan shall
be administered in a manner consistent with such intent.  The Plan Administrator
shall provide any documents relating to this Plan to the Secretary of the U.S.
Department of Labor upon request.  The Plan and all rights under this Plan shall
be governed and construed in accordance with ERISA, and, to the extent not
preempted by federal law, with the laws of the State of Indiana.  The Plan shall
also be subject to all applicable non-U.S. laws as to Eligible Employees located
outside of the United States.  Without limiting the generality of this Section
XI.E, it is intended that this Plan comply with Code section 409A, including any
regulatory exceptions that may be applicable, such as the short-term deferral
and separation pay exceptions.   

In the event that any provision of this Plan is not permitted by the local laws
of a country or jurisdiction in which an Eligible Employee works, such local law
shall supersede that provision of this Plan with respect to that Eligible
Employee.  





14




--------------------------------------------------------------------------------



F.

Assignment

This Plan shall inure to the benefit of and shall be enforceable by an Eligible
Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.  If an Eligible Employee
should die while any amount is still payable to the Eligible Employee under this
Plan had the Eligible Employee continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Plan, or as determined by the Board, to the Eligible Employee’s estate.  An
Eligible Employee’s rights under this Plan shall not otherwise be transferable
or subject to lien or attachment.  

G.

Plan Year

This Plan shall be operated on a calendar year basis, so that its “plan year”
(as that term is defined in Section 3(39) of ERISA) shall be the period
beginning on January 1 and ending on December 31 each year, except that the
first plan year shall be the short year running from November 30, 2010 until
December 31, 2010.





15




--------------------------------------------------------------------------------







EXHIBIT A

SPRINGLEAF FINANCE, INC.
RELEASE AND RESTRICTIVE COVENANT AGREEMENT

This Release and Restrictive Covenant Agreement (the “Agreement”) is entered
into by and between ________________________ (the “Employee”) and Springleaf
Finance, Inc., an Indiana Corporation (the “Company”).  

Each term defined in the Springleaf Finance, Inc. Executive Severance Plan (the
“Plan”) has the same meaning when used in this Agreement.

I.

Termination of Employment

The Employee’s employment with the Company and each of its subsidiaries and
controlled affiliates (collectively “Springleaf”) shall terminate on
_______________ (the “Termination Date”) and, as of that date, the Employee
shall cease performing the Employee’s employment duties and responsibilities for
Springleaf and shall no longer report to work for Springleaf.  For purposes of
this Agreement, the term “controlled affiliates” means an entity of which the
Company directly or indirectly owns or controls a majority of the voting shares.

II.

Severance; Offset of Amounts Due

Subject to the following paragraph, the Employee shall receive Severance
Installments (as defined in the Plan) in the gross amount of $_______________,
less applicable tax and benefit withholdings paid out over ________ months (in
substantially equal weekly, biweekly, or monthly installments) in accordance
with Section IV.B of the Plan and Springleaf’s normal payroll practices.  The
Severance Period (as defined in the Plan) shall end on ____________________,
20__ (the “Severance End Date”).  Solely for purposes of the Springleaf Finance,
Inc. Excess Retirement Income Plan and any life insurance benefits provided
pursuant to Section IV.F of the Plan, only that portion of the Severance
Installments that is equal to the Employee’s regular salary installments at the
time of the Termination Date shall be treated as “salary” (the remainder shall
be treated as non-salary).  The Employee shall also be paid accrued wages,
reimbursed expenses and ________ days of accrued, unused vacation pay as set
forth in Section IV.A of the Plan.

The Employee’s Severance Installments (and other benefits as set forth in
Sections IV.C through F of the Plan) shall be subject to reduction as set forth
in Section IV.G of the Plan.

III.

Other Benefits

Nothing in this Agreement modifies or affects any of the terms of any benefit
plans or programs (including, without limitation, the Company’s right to alter
the terms of such plans or programs).  No further deductions or employer
matching contributions shall be made on behalf of the Springleaf 401(k) Plan
(“401(k) Plan”) as of the last day of the pay period in which the Termination
Date occurs.   





A-1




--------------------------------------------------------------------------------







The Employee shall no longer participate or be eligible for coverage under the
Short-Term and Long-Term Disability programs, the 401(k) Plan, the Supplemental
Incentive Savings Plan (“SISP”) or the Executive Deferred Compensation Plan
(“EDCP”) (if applicable) after the Termination Date.  After the Termination
Date, the Employee may decide, under the 401(k) Plan, whether to elect a
rollover or distribution of the Employee’s account balance or to keep the
account balance in the 401(k) Plan.  Under the SISP and EDCP, no further
deferrals will be permitted and a distribution because of termination of
employment of the Employee’s entire account balance under the SISP  and EDCP
will be paid after Termination Date pursuant to the terms of the SISP and EDCP.
 The Employee shall not accrue vacation after the Termination Date.  

As set forth in Section IV.D of the Plan (but subject to Section IV.G of the
Plan), the Employee shall be entitled to participate during the Severance Period
in the applicable Company-provided health plans for active employees in which
the Employee participated prior to termination by paying on an after-tax basis
the applicable employee contribution charged to active employees receiving
similar coverage.  If the Employee participates in such plan, the actuarial cost
of such coverage in excess of the applicable employee contribution paid by the
Employee, as determined by the Company, shall be imputed as taxable income to
the Employee.   

As set forth in Section IV.F of the Plan (but subject to Section IV.G of the
Plan), the Employee shall be entitled to participate during the Severance Period
in the group life insurance benefits generally available to active employees of
the Company and its subsidiaries.  The Employee shall be required to pay the
costs of such coverage on the same basis as prior to the date of termination.
 Any portion of the premium paid by the Company shall be imputed as taxable
income to the Employee.

The Employee will continue to participate in and accrue benefits in the
Springleaf Finance, Inc. Retirement Plan (the “Retirement Plan”) through the
Severance End Date.  The Retirement Plan deems an Employee on severance payroll
continuation to be a participant in the Plan.  If the Employee is vested and has
the age and service to commence a benefit, benefits under the Retirement Plan
may commence after the last day on payroll.

Except as set forth in this Agreement and Sections IV.C through F of the Plan,
there are no other payments or benefits due to the Employee from the Company.
 The Employee acknowledges and agrees that the Company has made no
representations to the Employee as to the applicability of Section 409A of the
Internal Revenue Code to any of the payments or benefits provided to the
Employee pursuant to the Plan or this Agreement.

IV.

Release of Claims

In partial consideration of the payments and benefits described in Section IV of
the Plan, to which the Employee agrees the Employee is not entitled until and
unless he executes this Agreement, the Employee, for and on behalf of the
Employee and the Employee’s heirs and assigns, subject to the following two
sentences hereof, hereby waives and releases any common law, statutory or other
complaints, claims, charges or causes of action of any kind whatsoever, both
known and unknown, in law or in equity, which the Employee ever had, now has or
may have against Springleaf and its shareholders, AIG and its subsidiaries
(other than C.V. Starr &





A-2




--------------------------------------------------------------------------------







Co., Inc. and Starr International Company, Inc.), and their successors, assigns,
directors, officers, partners, members, employees or agents (collectively, the
“Releasees”), including, without limitation, any complaint, charge or cause of
action arising under federal, state or local laws pertaining to employment,
including the Age Discrimination in Employment Act of 1967 (“ADEA,” a law which
prohibits discrimination on the basis of age), the National Labor Relations Act,
the Civil Rights Act of 1991, the Americans With Disabilities Act of 1990, Title
VII of the Civil Rights Act of 1964, all as amended; and all other federal,
state, local and foreign laws and regulations. By signing this Agreement, the
Employee acknowledges that the Employee intends to waive and release any rights
known or unknown that the Employee may have against the Releasees under these
and any other laws; provided, that the Employee does not waive or release claims
with respect to the right to enforce the Employee’s rights under this Agreement
or with respect to any rights to indemnification under ___________________ (the
“Unreleased Claims”).  In addition, the Employee waives any claim to
reinstatement or re-employment with Springleaf, the Employee shall not seek or
accept employment with Springleaf after the Termination date and the Employee
agrees not to bring any claim based upon the failure or refusal of Springleaf to
employ the Employee hereafter.

V.

Proceedings

The Employee acknowledges that the Employee has not filed any complaint, charge,
claim or proceeding, except with respect to an Unreleased Claim, if any, against
any of the Releasees before any local, state or federal agency, court or other
body (each individually a “Proceeding”).  The Employee represents that the
Employee is not aware of any basis on which such a Proceeding could reasonably
be instituted.  By signing this Agreement the Employee:

(a)  Acknowledges that the Employee shall not initiate or cause to be initiated
on his behalf any Proceeding and shall not participate in any Proceeding, in
each case, except as required by law;  

(b)  Waives any right he may have to benefit in any manner from any relief
(whether monetary or otherwise) arising out of any Proceeding, including any
Proceeding conducted by the Equal Employment Opportunity Commission (“EEOC”);
and

(c)  Acknowledges that the Employee shall be limiting the availability of
certain remedies that the Employee may have against Springleaf and limiting also
the Employee’s ability to pursue certain claims against the Releasees.  

Notwithstanding the above, nothing in Section V of this Agreement shall prevent
the Employee from:

(x)  Initiating or causing to be initiated on his or her behalf any complaint,
charge, claim or proceeding against the Company before any local, state or
federal agency, court or other body challenging the validity of the waiver of
his or her claims under the ADEA contained in Section IV of this Agreement (but
no other portion of such waiver), or  

(y)  Initiating or participating in an investigation or proceeding conducted by
the EEOC.





A-3




--------------------------------------------------------------------------------







VI.

Time to Consider

The payments and benefits payable to the Employee under this Agreement include
consideration provided to Employee over and above anything of value to which the
Employee already is entitled.  The Employee acknowledges that the Employee has
been advised that the Employee has 21 days from the date of the Employee’s
receipt of this Agreement to consider all the provisions of this Agreement.  

THE EMPLOYEE FURTHER ACKNOWLEDGES THAT THE EMPLOYEE HAS READ THIS AGREEMENT
CAREFULLY, HAS BEEN ADVISED BY THE COMPANY TO, CONSULT AN ATTORNEY, AND FULLY
UNDERSTANDS THAT BY SIGNING BELOW THE EMPLOYEE IS GIVING UP CERTAIN RIGHTS WHICH
THE EMPLOYEE MAY HAVE TO SUE OR ASSERT A CLAIM AGAINST ANY OF THE RELEASEES, AS
DESCRIBED IN SECTION IV OF THIS AGREEMENT AND THE OTHER PROVISIONS HEREOF. THE
EMPLOYEE ACKNOWLEDGES THAT THE EMPLOYEE HAS NOT BEEN FORCED OR PRESSURED IN ANY
MANNER WHATSOEVER TO SIGN THIS AGREEMENT, AND THE EMPLOYEE AGREES TO ALL OF ITS
TERMS VOLUNTARILY.  

VII.

Revocation

The Employee hereby acknowledges and understands that the Employee shall have
seven days from the date of the Employee’s execution of this Agreement to revoke
this Agreement (including, without limitation, any and all claims arising under
the ADEA) by providing written notice of revocation delivered to the General
Counsel of the Company no later than 5:00 p.m. on the seventh day after the
Employee has signed the Agreement.  Neither the Company nor any other person is
obligated to provide any benefits to the Employee pursuant to Section IV of the
Plan until eight days have passed since the Employee’s signing of this Agreement
without the Employee having revoked this Agreement.  If the Employee revokes
this Agreement pursuant to this Section, the Employee shall be deemed not to
have accepted the terms of this Agreement, and no action shall be required of
Springleaf under any section of this Agreement or the Plan.

VIII.

No Admission

This Agreement does not constitute an admission of liability or wrongdoing of
any kind by the Employee or Springleaf.  

IX.

Restrictive Covenants

A.

Non-Competition/Non-Solicitation

The Employee acknowledges and recognizes the highly competitive nature of the
businesses of AIG and accordingly agrees as follows:  

1.  During the period commencing on the Employee’s Termination Date and ending
on the earlier of the (i) the one-year anniversary of such date and (ii) the
Severance End Date (the “Restricted Period”), the Employee shall not, directly
or indirectly:





A-4




--------------------------------------------------------------------------------







(a)  Engage in any “Competitive Business” (defined below) for the Employee’s own
account;  

(b)  Enter the employ of, or render any services to, any person engaged in any
Competitive Business;  

(c)  Acquire a financial interest in, or otherwise become actively involved
with, any person engaged in any Competitive Business, directly or indirectly, as
an individual, partner, shareholder, officer, director, principal, agent,
trustee or consultant; or  

(d)  Interfere with business relationships between Springleaf and customers or
suppliers of, or consultants to Springleaf.  

2.  For purposes of this Section IX, a “Competitive Business” means, as of any
date, including during the Restricted Period, any person or entity (including
any joint venture, partnership, firm, corporation or limited liability company)
that engages in or proposes to engage in the following activities in any
geographical area in which Springleaf does business:  

(a)  [Intentionally Omitted]  

(b)  The life and accident and health insurance business;  

(c)  The underwriting, reinsurance, marketing or sale of (y) any form of
insurance of any kind that Springleaf as of such date does, or proposes to,
underwrite, reinsure, market or sell (any such form of insurance, a “Springleaf
Insurance Product”), or (z) any other form of insurance that is marketed or sold
in competition with any Springleaf Insurance Product;  

(d)  The investment and financial services business, to the extent that
Springleaf is engaged in such businesses; or  

(e)  Any other business that as of such date is a direct and material competitor
of one of Springleaf’s businesses.  

3.  Notwithstanding anything to the contrary in this Agreement, the Employee may
directly or indirectly, own, solely as an investment, securities of any person
engaged in the business of Springleaf which are publicly traded on a national or
regional stock exchange or on the over-the-counter market if the Employee (a) is
not a controlling person of, or a member of a group which controls, such person
and (b) does not, directly or indirectly, own one percent or more of any class
of securities of such person.  

4.  During the Restricted Period, the Employee shall not, directly or
indirectly, without Springleaf’s written consent, hire, solicit or encourage to
cease to work with AIG or any employee, consultant or agent of Springleaf.  

5.  The Employee understands that the provisions of this Section IX.A may limit
the Employee’s ability to earn a livelihood in a business similar to the
business of Springleaf but the Employee nevertheless agrees and hereby
acknowledges that:  





A-5




--------------------------------------------------------------------------------







(a)  Such provisions do not impose a greater restraint than is necessary to
protect the goodwill or other business interests of Springleaf;  

(b)  Such provisions contain reasonable limitations as to time and scope of
activity to be restrained;  

(c)  Such provisions are not harmful to the general public; and  

(d)  Such provisions are not unduly burdensome to the Employee.  In
consideration of the foregoing and in light of the Employee’s education, skills
and abilities, the Employee agrees that he shall not assert that, and it should
not be considered that, any provisions of Section IX.A otherwise are void,
voidable or unenforceable or should be voided or held unenforceable.  

6.  It is expressly understood and agreed that, although the Employee and the
Company consider the restrictions contained in this Section IX.A to be
reasonable, if a judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Section IX.A or elsewhere in this Agreement is an unenforceable restriction
against the Employee, the provisions of the Agreement shall not be rendered void
but shall be deemed amended to apply as to such maximum time and territory and
to such maximum extent as such court may judicially determine or indicate to be
enforceable.  Alternatively, if any court of competent jurisdiction finds that
any restriction contained in this Agreement is unenforceable, and such
restriction cannot be amended so as to make it enforceable, such finding shall
not affect the enforceability of any of the other restrictions contained herein.
 

B.

Nondisparagement

The Employee agrees (whether during or after the Employee’s employment with
Springleaf) not to issue, circulate, publish or utter any false or disparaging
statements, remarks or rumors about Springleaf or AIG, or the officers,
directors or managers of Springleaf or AIG, other than to the extent reasonably
necessary in order to (a) assert a bona fide claim against Springleaf or AIG
arising out of the Employee’s employment with Springleaf, or (b) respond in a
truthful and appropriate manner to any legal process or give truthful and
appropriate testimony in a legal or regulatory proceeding.  

C.

Code of Conduct

The Employee agrees to abide by all of the terms of the Company’s Code of
Conduct or the Code of Ethics for Principal Executive and Senior Financial
Officers that continue to apply after termination of employment.  

D.

Confidentiality/Company Property

The Employee acknowledges that the disclosure of this Agreement or any of the
terms hereof could prejudice Springleaf and would be detrimental to Springleaf’s
continuing relationship with its employees.  Accordingly, the Employee agrees
not to discuss or divulge either the existence or contents of this Agreement to
anyone other than the Employee’s immediate family, attorneys or tax advisors,
and further agrees to use the Employee’s best efforts to ensure that none of
those individuals will reveal its existence or contents to anyone else.  The





A-6




--------------------------------------------------------------------------------







Employee shall not, without the prior written consent of Springleaf, use,
divulge, disclose or make accessible to any other person, firm, partnership,
corporation or other entity, any “Confidential Information” (as defined below),
or any “Personal Information” (as defined below); provided that the Employee may
disclose Confidential Information, Personal Information or information about the
existence or content of this Agreement when required to do so by a court of
competent jurisdiction, by any governmental agency having supervisory authority
over the business of Springleaf, as the case may be, or by any administrative
body or legislative body (including a committee thereof) with jurisdiction to
order the Employee to divulge, disclose or make accessible such information;
provided, further, that in the event that the Employee is ordered by a court or
other government agency to disclose any Confidential Information or Personal
Information, the Employee shall:   

(a)  Promptly notify Springleaf of such order;  

(b)  At the written request of Springleaf, diligently contest such order at the
sole expense of Springleaf; and  

(c)  At the written request of Springleaf, seek to obtain, at the sole expense
of Springleaf, such confidential treatment as may be available under applicable
laws for any information disclosed under such order.  

Upon the Termination Date the Employee shall return Springleaf property,
including, without limitation, files, records, disks and any media containing
Confidential Information or Personal Information. For purposes of this Section
IX.D:

“Confidential Information” shall mean information concerning the financial data,
strategic business plans, product development (or other proprietary product
data), customer lists, marketing plans and other proprietary and confidential
information relating to the business of Springleaf or its customers, that, in
any case, is not otherwise available to the public (other than by the Employee’s
breach of the terms hereof).

“Personal Information” shall mean any information concerning the personal,
social or business activities of the officers or directors of the Company.  

E.

Developments

Developments shall be the sole and exclusive property of Springleaf. The
Employee agrees to, and hereby does, assign to Springleaf, without any further
consideration, all of the Employee’s right, title and interest throughout the
world in and to all Developments. The Employee agrees that all such Developments
that are copyrightable may constitute works made for hire under the copyright
laws of the United States and, as such, acknowledges that Springleaf is the
author of such Developments and owns all of the rights comprised in the
copyright of such Developments.  The Employee hereby assigns to Springleaf
without any further consideration all of the rights comprised in the copyright
and other proprietary rights the Employee may have in any such Development to
the extent that it might not be considered a work made for hire. The Employee
shall make and maintain adequate and current written records of all Developments
and shall disclose all Developments promptly, fully and in writing to the
Company promptly after development of the same, and at any time upon request.  





A-7




--------------------------------------------------------------------------------







“Developments” shall mean all discoveries, inventions, ideas, technology,
formulas, designs, software, programs, algorithms, products, systems,
applications, processes, procedures, methods and improvements and enhancements
conceived, developed or otherwise made or created or produced by the Employee
alone or with others, and in any way relating to the business or any proposed
business of Springleaf of which the Employee has been made aware, or the
products or services of Springleaf of which the Employee has been made aware,
whether or not subject to patent, copyright or other protection and whether or
not reduced to tangible form, at any time during the Employee’s employment with
Springleaf.

F.

Cooperation

The Employee agrees (whether before or after the Termination Date) to cooperate:

(a)  With Springleaf in connection with any litigation or regulatory matters in
which the Employee may have relevant knowledge or information, and  

(b)  With all government authorities on matters pertaining to any investigation,
litigation or administrative proceeding pertaining to Springleaf.

This cooperation shall include, without limitation, the following:  

(x)  To meet and confer, at a time mutually convenient to the Employee and
Springleaf, with Springleaf’s designated in-house or outside attorneys for trial
preparation purposes, including answering questions, explaining factual
situations, preparing to testify, or appearing for deposition;  

(y)  To appear for trial and give truthful trial testimony without the need to
serve a subpoena for such appearance and testimony; and

(z)  To give truthful sworn statements to Springleaf’s attorneys upon their
request and, for purposes of any deposition or trial testimony, to adopt
Springleaf’s attorneys as the Employee’s own (provided that there is no conflict
of interest that would disqualify the attorneys from representing the Employee),
and to accept their record instructions at deposition.   

The Company agrees to reimburse the Employee for reasonable out-of-pocket
expenses necessarily incurred by the Employee in connection with the cooperation
set forth in this paragraph.

G.

Provision of Information

The Employee agrees that the Employee (a) has read and understood the promises
of Section IV.G of the Plan relating to Severance Offset Amounts (as defined in
the Plan) and the circumstances under which benefits under the Plan shall be
reduced on account of future employment and other income, (b) shall provide
promptly to the Claims Administrator (as defined in the Plan) or his or her
designee, as applicable, without request, all information known to the Employee
that may be applicable to determining Severance Offset Amounts and/or the
Employee’s eligibility for continuing active employee health coverage under
Section IV.G of the Plan and (c) shall provide promptly to the Claims
Administrator or his or her designee, as





A-8




--------------------------------------------------------------------------------







applicable, all other information the Company may reasonably request for
purposes of determining Severance Offset Amounts and/or the Employee’s
eligibility for continuing active employee health coverage under Section IV.G of
the Plan.

If the Company reasonably determines that the Employee received Severance
Installments (or other benefits as set forth in Sections IV.C through F of the
Plan) that should not have been paid or delivered because of Severance Offset
Amounts under Section IV.G of the Plan, the Employee shall be obligated to repay
to Springleaf, immediately and in a cash lump sum, such amounts that should not
have been paid or delivered (which shall, for the avoidance of doubt, be
calculated on a pre-tax basis).

X.

Enforcement

If at any time (a) the Employee breaches any of the provisions of this Agreement
or (b) the Plan Administrator of the Plan determines that grounds existed, on or
prior to the Termination Date, including prior to the Effective Date of the
Plan, for Springleaf to terminate the Employee’s employment for “Cause” (as
defined in the Plan), (y) no further payments or benefits shall be due to the
Employee under this Agreement and/or the Plan; and (z) the Employee shall be
obligated to repay to Springleaf, immediately and in a cash lump sum, the amount
of any Severance Installments and other Severance benefits (other than any
amounts received by the Employee under Section IV.D, E or F) previously received
by the Employee under this Agreement and/or the Plan (which shall, for the
avoidance of doubt, be calculated on a pre-tax basis); provided that the
Employee shall in all events be entitled to receive accrued wages and expense
reimbursement and accrued but unused vacation pay as set forth in Section IV.A
of the Plan.  

The Employee acknowledges and agrees that Springleaf’s remedies at law for a
breach or threatened breach of any of the provisions of Sections IX.A, B, D and
E of this Agreement would be inadequate, and, in recognition of this fact, the
Employee agrees that, in the event of such a breach or threatened breach, in
addition to any remedies at law, Springleaf, without posting any bond, shall be
entitled to obtain equitable relief in the form of specific performance,
temporary restraining order, temporary or permanent injunction or any other
equitable remedy which may then be available. In addition, Springleaf shall be
entitled to immediately cease paying any amounts remaining due or providing any
benefits to the Employee pursuant to Section IV of the Plan upon a determination
by the Plan Administrator that the Employee has violated any provision of
Section IX of this Agreement, subject to payment of all such amounts upon a
final determination, by a court of competent jurisdiction, that the Employee had
not violated Section IX of this Agreement.  

XI.

General Provisions

A.

No Waiver; Severability

A failure of the Company or any of the Releasees to insist on strict compliance
with any provision of this Agreement shall not be deemed a waiver of such
provision or any other provision hereof. If any provision of this Agreement is
determined to be so broad as to be unenforceable, such provision shall be
interpreted to be only so broad as is enforceable, and in





A-9




--------------------------------------------------------------------------------







the event that any provision is determined to be entirely unenforceable, such
provision shall be deemed severable, such that all other provisions of this
Agreement shall remain valid and binding upon the Employee and the Releasees.  

B.

Governing Law

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF INDIANA APPLICABLE TO AGREEMENTS MADE AND TO BE WHOLLY PERFORMED
WITHIN THAT STATE, WITHOUT REGARD TO ITS CONFLICT OF LAWS PROVISIONS OR THE
CONFLICT OF LAWS PROVISIONS OF ANY OTHER JURISDICTION WHICH WOULD CAUSE THE
APPLICATION OF ANY LAW OTHER THAN THAT OF THE STATE OF INDIANA. THE EMPLOYEE
CONSENTS TO THE EXCLUSIVE JURISDICTION OF THE FEDERAL AND STATE COURTS IN
INDIANA.

C.

Entire Agreement/Counterparts

This Agreement constitutes the entire understanding and agreement between the
Company and the Employee with regard to all matters herein. There are no other
agreements, conditions, or representations, oral or written, express or implied,
with regard thereto.  This Agreement may be amended only in writing, signed by
the parties hereto.  This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.  

D.

Notice

For the purpose of this Agreement, notices and all other communications provided
for in this Agreement shall be in writing and shall be deemed to have been duly
given if delivered: (a) personally; (b) by overnight courier service; (c) by
facsimile transmission; or (d) by United States registered mail, return receipt
requested, postage prepaid, addressed to the respective addresses, as set forth
below, or to such other address as either party may have furnished to the other
in writing in accordance herewith; provided that notice of change of address
shall be effective only upon receipt.  Notices shall be deemed given as follows:
(x) notices sent by personal delivery or overnight courier shall be deemed given
when delivered; (y) notices sent by facsimile transmission shall be deemed given
upon the sender’s receipt of confirmation of complete transmission; and (z)
notices sent by United States registered mail shall be deemed given two days
after the date of deposit in the United States mail.  

If to the Employee, to the address as shall most currently appear on the records
of the Company.




If to the Company, to:




Springleaf Finance, Inc.

601 N.W. Second Street

Evansville, IN 47708





A-10




--------------------------------------------------------------------------------







Fax: 812-468-5396

Attn: General Counsel







IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement.




EMPLOYEE




By:

                                                                            

Name:

Title:

Date:




SPRINGLEAF FINANCE, INC.




By:

                                                                            

Name:

Title:

Date:





A-11


